Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 16, 2016

                                       No. 04-16-00334-CV

                          IN THE INTEREST OF R.A.J., A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-CI-14957
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        The clerk’s record was due to be filed with this court by June 3, 2016. See TEX. R. APP.
P. 35.1. On June 7, 2016, the Bexar County District Clerk notified this court that Appellant has
failed to pay the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellants are entitled to appeal without paying the clerk’s fee. If
Appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court